Memorandum:
On appeal from a judgment of foreclosure and sale, defendant contends for the first time on appeal that, inter alia, the mortgage loan documents should be construed together with a joint venture agreement between plaintiff, defendant and a nonparty. Inasmuch as defendant failed to raise that contention at Supreme Court, it is not properly before us (see Ciesinski v Town of Aurora, 202 AD2d 984, 985 [1994]). In any event, we have considered the merits of defendant’s contentions that are raised for the first time on appeal and conclude that they are without merit. Present — Centra, J.P, Peradotto, Garni, Lindley and Sconiers, JJ.